Citation Nr: 1741406	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss prior to September 10, 2016, and a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active military service from February 1944 to January 1947 and March 1951 to June 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a disability rating in excess of 30 percent for service-connected bilateral hearing loss.

In July 2016, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

By an October 2016 rating decision of a Decision Review Officer (DRO), the disability rating assigned to the Veteran's service-connected bilateral hearing loss was increased to 60 percent, effective September 10, 2016.  As the 60 percent disability rating is less than the maximum available rating, and such is not in effect during the entire appellate period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. Prior to September 10, 2016, based on VA audiometric test results, the Veteran had, at worst, Level III hearing acuity in the right ear and Level VIII hearing acuity in the left ear and, and considering his exceptional pattern of hearing impairment, Level V hearing acuity in the right ear and Level VII hearing acuity in the left ear.  

2. Since September 10, 2016, based on VA audiometric test results, the Veteran has, at worst, Level VII hearing acuity in the right ear and Level X hearing acuity in the left ear, and considering his exceptional pattern of hearing impairment,  Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1. Prior to September 10, 2016, the criteria for a disability rating in excess of 30 percent for service-connected bilateral hearing loss were not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(b)(2), 7105, 20.1103 (West 2016); 38 C.F.R. §§ 3.156(b), 3.400(o)(2), 4.3, 4.7, 4.14, 4.21, 4.85, 4.86 (2016).

2. Since September 10, 2016, the criteria for a disability rating in excess of 60 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(b)(2), 7105, 20.1103 (West 2016); 38 C.F.R. §§ 3.156(b), 3.400(o)(2), 4.3, 4.7, 4.14, 4.21, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

A disability rating of 30 percent for service-connected bilateral hearing loss was granted by a February 2009 rating decision.  The Veteran did not file a Notice of Disagreement with the February 2009 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Thus, the issue on appeal arises from a claim for an increased disability rating received on March 13, 2015.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, March 13, 2014, until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  Id. 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  Id.  

The rating criteria provide for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, and when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. §§ 4.85, 4.86.

On VA examination in April 2015, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 55, 65, 75, 80, and for the left ear were 85, 80, 80, 85, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 69 decibels in the right ear and 83 decibels in the left ear; and speech recognition ability was 88 percent in the right ear and 54 percent in the left ear.  The Veteran denied any functional impact of his hearing loss on the ordinary conditions of life, including employment. 



Based on the April 2015 results, the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a 20 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Considering his exceptional pattern of hearing impairment, as the Veteran's puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more, using Table VIA, his hearing impairment was manifested by Level V hearing acuity in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. §§ 4.485, 4.86, Table VIA, DC 6100.  Using Table VII, which results in a higher evaluation, the result is a 30 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The Veteran underwent VA audiological evaluation in January 2016, and forwarded a copy of such in support of his claim of entitlement to an increased disability rating.  However, review of the evaluation indicates that such did not include a controlled speech discrimination test (Maryland CNC), as is required by regulation to serve as an examination for compensation purposes.  38 C.F.R. § 4.85.  Rather, the NU-6 was utilized.  Therefore, the Board remanded the claim in July 2016 on the basis that the Veteran, despite having been afforded a VA examination in April 2015, had submitted evidence suggesting that his hearing loss may have increased in severity since his last VA examination and warranted reexamination.  

On VA examination on September 10, 2016, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 65, 75, 75, 80, and for the left ear were 90, 95, 85, 90, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 74 decibels in the right ear and 90 decibels in the left ear; and speech recognition ability was 64 percent in the right ear and 36 percent in the left ear.  The Veteran denied any functional impact of his hearing loss on the ordinary conditions of life, including employment.  As such, the Veteran's hearing impairment was manifested by Level VII hearing acuity in the right ear and Level X hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a 60 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Considering his exceptional pattern of hearing impairment, as the Veteran's puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more, using Table VIA, his hearing impairment was manifested by Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. §§ 4.485, 4.86, Table VIA, DC 6100.  Using Table VII, which does not result in a higher evaluation, the result is a 40 percent disability rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The Board is sympathetic to the Veteran's assertion that his bilateral hearing loss disability warrants a higher disability rating.  However, there is no evidence of record demonstrating that the Veteran has shown bilateral hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, both prior to and since September 10, 2016, the Veteran's bilateral hearing loss does not warrant a disability rating in excess of 30 percent prior to September 10, 2016, and in excess of 60 percent thereafter.  As the preponderance of the 


evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A disability rating in excess of 30 percent for service-connected bilateral hearing loss prior to September 10, 2016, and a rating in excess of 60 percent thereafter, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


